DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 (previously submitted 2/1/2022 as after final) has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 188-194, 212-215, and 227-228 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Erwin (US 2009/0152523).
Re Clm 188:  Erwin discloses a fence system (fig 2), comprising: one or more fence panels (20), wherein each one of the one or more fence panels, independently, includes at least two fence panel 
Re Clm 189:  Erwin discloses wherein the fence panel portions are disposed in series (see figs).
Re Clm 190:  Erwin discloses a kit for assembling a fence system, comprising: a plurality of plastic fence panels (see figs 6 and 7; para 0037 describing plastic panels), wherein each one of the one or more fence panels, independently, includes at least two fence panel portions (proud/recess portions); and spaced-apart upper and lower longitudinally-extending rails (see figs 2 and 7), wherein each one of the fence panels, independently, is connectable to both of the upper and lower longitudinally-extending rails so that the fence panels extend between the upper and lower longitudinally-extending rails (see figs); wherein: the at least two fence panel portions define at least one pair of offset adjacent fence panel portions (see figs); and for each one of the at least one pair of offset adjacent fence panel portions, independently, a first one of the pair of offset adjacent fence panel portions is offset relative to the second one of the pair of offset adjacent fence panel portions (see proud/recessed portions being offset); and each one of the fence panels, independently, is formed within a unitary, one piece construction (see fig 6-7).
Re Clm 191:  Erwin discloses wherein the at least two fence panel portions are formed in a unitary, one-piece construction (Examiner notes that each of the portions are formed as a unitary, one-piece construction, see figs).

Re Clm 193:  Erwin discloses wherein the first side surface portion is defined by a first planar surface; and wherein the first planar surface of a first one of the pair of offset adjacent fence panel portions is offset relative to the first planar surface of the second one of the pair of offset adjacent fence panel portions (see figs).
Re Clm 194:  Erwin discloses wherein the first planar surface, of a first one of the fence panel portions of the pair of the offset adjacent fence panel portions, is parallel, or substantially parallel, to the respective first planar surface of the second one of the fence panel portions in the pair of offset adjacent fence panel portions (see figs). 
  Re Clm 212:  Erwin discloses a plastic fence panel (20) comprising at least two fence panel portions (proud/recessed portions), wherein the at least two panel portions define at least one pair of offset adjacent fence panel portions; and wherein for each one of the at least one pair of offset adjacent fence panel portions, independently, a first one of the pair of offset adjacent fence panel portions is offset relative to the second one of the pair of offset adjacent fence panel portions (see figs 2, 6, 7, etc.); and wherein the fence panel is formed within a unitary one-piece construction (Examiner notes that each of the panels (20, 60) are formed as a unitary, one-piece construction, see figs).
Re Clm 213:  Erwin discloses a first side (front side) wherein: each one of the fence panels of the pair of offset adjacent fence panel portions, independently, includes a first side surface portion of the 
Re Clm 214:  Erwin discloses wherein the first side surface portion is defined by a first planar surface; and wherein the first planar surface of a first one of the pair of offset adjacent fence panel portions is offset relative to the first planar surface of the second one of the pair of offset adjacent fence panel portions. See figs.
Re Clm 215:  Erwin discloses wherein the first planar surface, of a first one of the fence panel portions of the pair of the offset adjacent fence panel portions, is parallel, or substantially parallel, to the respective first planar surface of the second one of the fence panel portions in the pair of offset adjacent fence panel portions.  See figs.
Re Clm 227:  Erwin discloses a fence system comprising: a side surface (front side) defined by a plurality of plastic fence panel portions (portions of panel 20), each one of the plastic fence panel portions, independently, including a side surface portion of the side surface; wherein the plastic fence panel portions are co-operatively disposed so that an alternating series of side surface portions are provided, and wherein extended side surface portions alternate with recessed side surface portions (see figs 2, 6, 7); wherein the plurality of plastic fence panel portions includes a first plastic fence panel portion (proud portion) and a second plastic fence panel portion (recessed portion) that are disposed in adjacent relationship (see figs), and 
wherein the first plastic fence panel portion and the second plastic fence panel portion define a plastic fence panel that is formed within a unitary one-piece construction (Examiner notes that the panel are formed as a unitary, one-piece construction, see figs).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 195-207, 216-220, and 225 are rejected under 35 U.S.C. 103 as being unpatentable over Erwin (US 2009/0152523).
Re Clms 195 and 216:  Erwin discloses wherein the overall paneling (elements 20 and 60) dimension is 6’ long x 4.5’ high (3,888 sq. in), but fails to explicitly disclose wherein first planar surface has a surface area of at least about 36 square inches.  Examiner notes that it would have been obvious to one having ordinary skill in the art to have provided the first planar surface of the panel to have a surface area of at least 36 square inches, given the overall dimensions of the panel(s) as shown in figures 2 and 7.  Examiner also notes that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Re Clm 196 and 217:  Erwin discloses wherein the first planar surface, of a first one of the fence panel portions of the pair of offset adjacent fence panel portions, is offset relative to the first planar surface of the second one of the fence panel portions in the pair of offset adjacent fence panel portions, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Re Clms 197 and 218:  Erwin fails to discloses wherein the first side surface portion has a minimum length of at least about three (3) inches.  Examiner notes that due to a lack of criticality of the length dimension, that it would have been obvious to one having ordinary skill in the art to have provided the first side surface portion to have a minimum length of at least about three (3) inches, given the overall dimensions of the panel(s) as shown in figures 2 and 7.  Examiner also notes that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Re Clms 198 and 219:  Erwin discloses wherein the first side surface portion has a minimum height of at least about 12 inches (disclosed as 4.5 feet high).
Re Clms 199 and 220:  Erwin discloses a web portion (angled portion connecting the proud/recessed portions) that extends from a first one of the pair of offset adjacent fence panel portions to the second one of the pair of offset adjacent fence panel portions.  Erwin fails to disclose that the minimum distance of at least about ⅛ of an inch, measured along a longitudinal axis of the web portion.   Examiner again notes that due to a lack of criticality of the length dimension, that it would have been obvious to one having ordinary skill in the art to have provided the length of the web portion (angled portion) as measured along a longitudinal axis of the web portion to be of at least 1/8 inch, given the overall dimensions of the panel(s) as shown in figures 2 and 7.  Examiner also notes that a In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Re Clm 200:  Erwin discloses wherein the offset of a first one of the pair of offset adjacent fence panel portions relative to the second one of the pair of offset adjacent fence panel portions is such that the first one of the pair of offset adjacent fence panel portions is recessed relative to the second one of the pair of offset adjacent fence panel portions. See figs.
Re Clm 201:  Erwin discloses wherein the one or more fence panels are connectible (fig 6) for obtaining at least one pair of connected fence panels, wherein for each pair of connected fence panels, independently, a first one of the connected fence panels includes a connector (50) that is coupled to a counterpart connector (52) of the second one of the connectible fence panels for effecting the connection of the pair of adjacent fence panels, and wherein the connection is with effect that the connected pair of fence panels defines adjacent fence panels.
Re Clm 202:  Erwin discloses wherein the coupling of the connector to the counterpart connector is with effect that disconnection of the connected pair of adjacent fence panels, in response to the combination of: (i) a first tensile force applied to a first one of the connected fence panels, in a direction parallel to, or substantially parallel to, the respective longitudinal axis of the first one of the connected fence panels, and (ii) a second tensile force applied to the second one of the connected fence panels, in a direction parallel to, or substantially parallel to, the respective longitudinal axis of the second one of the connected fence panels, and in opposition to the first tensile force, is resisted.  Examiner notes that the projections/hook connection structure provides for such a resistance of being disconnected during the claimed tensile forces.  See structure detail of figure 6.
Re Clms 203 and 204:  Erwin discloses wherein the connector and the counterpart connector are co-operatively configured so that their coupling is with effect that the fence panels of the connected fence panels are slidable in a vertical direction relative to each other, in a direction orthogonal, or 
Re Clm 205:  Garrison as modified above discloses wherein coupling of the connector and the counterpart is effected by interlocking of the connector and the counterpart connector.  See fig 6.
Re Clm 206:  Erwin discloses spaced-apart first and second posts (14 and 16), wherein the plurality of fence panels are configured to be assembled in series between the first and second posts (see figs); and wherein the assembled plurality of fence panels includes: a first end panel (20) disposed adjacent to one of the first and second posts; and a second end panel (60) disposed adjacent to the other one of the first and second posts, wherein one of the first and second end panels is a first side symmetrical appearance-creating end panel (See figs), the first side symmetrical appearance-creating end panel includes a first side projection (end flange connected to post) extending laterally outwardly relative to an adjacent recessed first side surface portion disposed between the first side projection and the other one of the first and second end panels, wherein the adjacent disposition of the first symmetrical appearance-creating end panel, relative to the one of the first and second posts, has the effect that the first side projection is disposed adjacent to the one of the first and second posts, wherein the first side projection has an outermost surface that defines a first side projection-defined surface that is aligned, or substantially aligned, with a post-adjacent first side surface portion of the other one of the first and second end panels, and wherein the post-adjacent first side surface portion is disposed adjacent to the other one of the first and second posts (see figs 2 and 7).
Re Clm 207:  Erwin discloses wherein the alignment, or substantial alignment, of the first side projection-defined surface with a post-adjacent first side surface portion of the other one of the first and second end panels, is along a vertical plane (see figs 2 and 7).
.
Claims 208 and 209 are rejected under 35 U.S.C. 103 as being unpatentable over Erwin (US 2009/0152523) as applied to claims 195-207, 216-220, and 225, and further in view of McCarthy et al. (US 2010/0096608).
Re Clm 208:  Erwin discloses wherein the connection of the fence panel to the upper rail is via an upper connection system and the connection of the fence panel to the lower rail is via a lower connection system.  
Erwin fails to disclose wherein the upper connection system includes a first side connection system and a second side connection system, wherein the first side connection system includes a first upper connecting projection extending from the upper rail, and a first side slot defined within a first side of the fence panel, wherein the first upper connecting projection is configured for extending into the first side slot, wherein the second side connection system includes a second upper connecting projection extending from the upper rail, and a second side slot defined within a second side of the fence panel, wherein the second upper connecting projection is configured for extending into the second side slot, wherein the lower connection system includes a first side connection system and a second side connection system, wherein the first side connection system includes a first lower connecting projection extending from the lower rail, and a first side slot defined within a first side of the fence panel, wherein the first lower connecting projection is configured for extending into the first side slot, wherein the second side connection system includes a second lower connecting projection extending from the lower rail, and a second side slot defined within a second side of the fence panel, and wherein the second lower connecting projection is configured for extending into the second side slot.

Therefore, it would have been obvious to have incorporated the upper and lower connection systems, as taught by McCarthy et al., into the connection of the fence panels with the upper and lower rails of Erwin, for the purpose of providing a locking connection system to prevent unwanted removal of the fence panels from the upper and lower rails.
Re Clm 209:  Erwin as modified above discloses wherein each one of the first upper connecting projection, the second upper connecting projection, the first lower connecting projection, and the .
Allowable Subject Matter
Claims 221-224 and 226 remain allowed for the reasons previously set forth.
Claims 210 and 211, remain objected to (as previously set forth) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/1/2022 as part of the After Final submission have been fully considered but are moot due to the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678